Lewis, Justice.
The defendant, Cordie Montgomery, has appealed from a conviction in the Criminal, Juvenile and Domestic Relations Court of York County of the offense of bastardy.
The exceptions on appeal are as follows:
“1. The court erred in not granting appellant’s motion to dismiss or quash.
“2. The court erred in not granting appellant’s motion for a directed verdict.
“3. The court erred in not granting appellant’s motion for a new trial or judgment of not guilty notwithstanding the verdict.”
The foregoing exceptions do not comply with Rule 4, Section 6, of this Court. They do not point out in what respect it is claimed that the court erred in refusing to grant appellant’s motions (1) to dismiss or quash, (2) for a directed verdict, or (3) for a new trial or judgment notwithstanding the verdict; and are therefore too general to be considered. City of Columbia v. Barr et al., 239 S. C. 395, *545123 S. E. (2d) 521. We may add, however, that a careful review of the record discloses no prejudicial error.
The appeal is accordingly dismissed.
Taylor, C. J., and Moss, Bussey and Brailsford, JJ., concur.